Seymour, J.
In January, 1868, the respondent issued a policy on the life of George C. Peterson for |3,000. This was in the usual form of an endowment policy, and no question arises upon it. In November, 1868, this policy was surrendered and cancelled, and at the request of the assured a new policy issued in its place, like the former in every respect except that it was payable to the petitioner, with whom the assured was under an engagement of marriage. The leading question in this case is whether the petitioner became the owner of this second policy.
It is not claimed that the mere fact of malting the policy payable to Miss Lemon, without more, vested in her a.com*301píete title. It is conceded that so long as Mr. Peterson retained it in his own possession, he might control it as his own. On the other hand it is not doubted that, if Mr. Peterson delivered it to Miss Lemon as a gift to her, such delivery would vest in her a complete title. The difficulty in the case is in determining whether, on the facts found, the policy may properly be regarded as having been in legal effect delivered to her. This is so much a mere matter of fact that the committee should have distinctly found it the one way or the other, but, instead of a direct finding, we have a special statement of facts bearing on the question, and it is left to the court to decide the ultimate facts, by inference from this special statement. Neither the petitioner nor the respondent saw fit to remonstrate against the acceptance of the report of the committee. On the contrary the report is accepted without objection from either party; and we must dispose of the question as best we may with the light we have.
First, the fact that Mr. Peterson caused the policy to be made payable to Miss Lemon, indicates a settled purpose in his mind that she should have the benefit of it; and his acts immediately after will naturally be construed as intended to carry out such purpose. Second, when therefore the policy is by Mr. Peterson’s order sent to Miss Lemon’s brother, we naturally regard it as sent to him for her, as depositary for her, and for her benefit, rather than as depositary for Mr. Peterson himself. Third, it appears from the committee’s report that the intended change in the policy for her benefit was communicated to her before it was made, and that it was upon her suggestion that the policy was placed in the hands. of her brother. Fourth, after the policy was changed and made payable to Miss Lemon, and sent to her brother, she was informed by Mr. Peterson of what he had done. Upon these considerations, in view of all the facts in the case, we think we must find that there was an executed gift of the policy to Miss Lemon, and that the delivery to her brother was as depositary for her.
In December, 1868, Mr. Peterson changed his mind in regard to this policy, and obtained possession of it from Mr. *302Lemon, by what means does not distinctly appear; but the committee’s report gives no countenance to the idea that it was by fraudulent means, as charged in the bill. It does however appear that the possession was obtained without the petitioner’s consent, and also 'that she had no knowledge of the second change of the policy now to be spoken of, until after Mr. Peterson’s death.
In January, 1869, Mr. Peterson having, as before stated, obtained possession of policy number two, caused it to be surrendered, and a new one, number three, to be issued in its place, payable to Peter A. Peterson, a brother of George. George went south for his health which was failing, starting November 30th, 1868, and he was not able to do business after that time till his death, October 19tli, 1869. His health was-not such as to enable him to pass the necessary medical examination for a new policy in November, 1868, or after-wards.
Upon these facts it is clear that the consideration for policy number three, was the surrender of policy number two. Mr. Peterson’s health was such that number three would not have been issued, if the company had not been bound by number two. And inasmuch as policy number two belonged to the petitioner, it was her property that, without her consent, was used to procure number three. She is therefore equitably ' entitled to the benefit of this policy.’
Mr. Peterson’s money however, to the extent of the premium paid in January, 1869, is represented in policy number three; and to that extent Miss Lemon has no interest; and from the 13,000 due* on'the policy the amount of that premium and interest on it should.be deducted, and the balance paid to the petitioner.
A question was made before us that Miss Lemon had not an insurable interest in Mr. Peterson’s life. If she had undertaken to obtain, and had herself obtained, an insurance on his life, that question might .have arisen. But surely Mr. Peterson had an insurable interest in his own life, and he obtained the insurance on it; and we know of no law to prevent him from making the policy payable in case of his death to the *303person to whom he was affianced; and if such policy is delivered as a gift to the party to whom payable, we know no law to prevent such gift from being effectual. In Rauls v. American Life Ins. Co., 27 N. Y., 282, Judge Weight says, “ If the contract is with the party whose life is insured, he may have the loss payable to his own representatives, or to his. assignee or appointee.” Besides, the company treated policy number two as valid; it appears that policy number three was issued in consideration of the surrender of number two, as before stated, and the question now to be decided is not on the validity of number two, but whether Miss Lemon has an equitable interest in number three.
The company also claimed that the petitioner ought not to have a decree in her favor, while another is claiming the money by the terms of policy number three. We appreciate the difficulty of the company’s, situation, exposed as it may be to a suit by Peter A. Peterson. If the company had brought a bill of interpleader in Canada, or elsewhere, before a court having proper jurisdiction, this case would probably have been continued to await the result. ' But no bill of interpleader has been brought, and upon the pending bill, if the petitioner shows herself entitled to the insurance money, we must decree it to her, notwithstanding the possibility that upon a suit by Peter A. Peterson the facts may appear otherwise than they do to us. The petitioner has done all she could to make Peter A. Peterson a party to this bill. He has been notified of its pendency, and has had an opportunity to appear .and show his title, if he has any. He evidently chooses not to enter an appearance. We are not called on to say what effect, if any, these circumstances would have upon any suit which he may bring against the company, either here or in another jurisdiction.
We advise the Superior Court to pass a decree in favor of the petitioner, to the extent and in the manner above specified. We ought however to say that it has not escaped our attention that the bill is not in its allegations precisely adapted to the facts as found by the committee, nor precisely to the grounds upon which relief is granted. But no point was made by *304the respondent on this account, and if any question had been made, we probably should have advised, as has been done in similar cases, that the bill be amended to correspond with the case as shown by the report of the committee.
In this opinion the other judges concurred; except Carpenter, J., who dissented.